IN THE SUPREME COURT OF THE STATE OF DELAWARE

  THERESA MASON,               §
                               §               No. 37, 2014
       Respondent Below,       §
       Appellant,              §               Court Below:
                               §
                               §               Family Court of the
              v.               §               State of Delaware, in and for
                               §               New Castle County
  DIVISION OF FAMILY SERVICES, §
                               §               File No. 13-08-10TN
                               §               Petition No. 13-27308
       Petitioner Below,       §
       Appellee.               §

                        Submitted: September 17, 2014
                         Decided: September 18, 2014

  Before STRINE, Chief Justice, RIDGELY and VALIHURA, Justices.

                                     ORDER

        This 18th day of September 2014, the Court, having considered this

matter on the briefs of the parties, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Family Court in

its decision of December 30, 2013;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Family Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                             Justice